DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Information Disclosure Statement

2.	The Information Disclosure Statements dated 10/16/2019, 12/09/2019, 08/03/2020, 11/16/2020 are acknowledged by the Examiner. 

Examiner’s Statement on claims 11-20

3. 	The claim limitation does not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The terms “process”, “sending circuit”, “”transceiver circuit” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The presence of a structural term combined with the absence of any “means for” language indicates that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  is not invoked.

Claim Objections

4.	 Claims 11-16 objected to because of the following informalities:  The preamble is directed to device (“receiving apparatus”) however the body of the claim is directed to a method (“obtain time unit information…receive a second-type signal…”). The Examiner suggests amending claim 11 as follows:

11. (Currently Amended) A receiving apparatus, configured to receive a signal in a time interval, wherein the receiving apparatus comprises: 
a processor and a transceiver circuit, wherein the processor is configured to: obtain time unit information…
An alternative amendment to claim 11 to resolve the claim objection is:
11. (Currently Amended) A receiving apparatus, configured to receive a signal in a time interval, wherein the receiving apparatus comprises a processor and a transceiver circuit, wherein: 
the processor is configured to: 
obtain time unit information…

Dependent claims 12-16 are objected to for similar reasons as claim 11. Appropriate correction is required.

5.	 Claims 17-20 objected to because of the following informalities:  The preamble is directed to device (“sending apparatus”) however the body of the claim is directed to send time unit information…send a second-type signal…”). The Examiner suggests amending claim 17 as follows:

17. (Currently Amended) A sending apparatus, configured to send a signal in a time interval, wherein the sending apparatus comprises:
a processor and a transceiver circuit, wherein the processor is configured to: 
send time unit information…

An alternative amendment to claim 17 to resolve the claim objection is:
17. (Currently Amended) A sending apparatus, configured to send a signal in a time interval, wherein the sending apparatus comprises a processor and a transceiver circuit, wherein:
 the processor is configured to: 
send time unit information…

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 7-8, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, US 2008/0310364 hereafter Lu in view of BACQUET et al, US 2014/0112302 hereafter BACQUET. 

As for claim 1, Lu discloses:
A method for transmission in a time interval, wherein the method comprises: 
obtaining, by a receiving node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Receiving/obtaining, by the mobile station, indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and the first- type signal is a synchronization signal or a broadcast channel signal (Lu, [0034], The connection identifier can be a broadcast transmission); and 
receiving, by the receiving node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Receiving, by the mobile station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 2, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

As for claim 7, Lu discloses:
A method for transmission in a time interval, wherein the method comprises: 
sending, by a sending node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Sending/transmitting, by the base station, an indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and the first- type signal is a synchronization signal or a broadcast channel signal (Lu, [0034], The connection identifier can be a broadcast transmission); and 
sending, by the sending node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Sending/transmitting, by the base station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 8, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

As for claim 11, Lu discloses:
A receiving apparatus, configured to receive a signal in a time interval, wherein the receiving apparatus comprises a processor and a transceiver circuit, wherein the processor is configured to: 
obtaining, by a receiving node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Receiving/obtaining, by the mobile station, indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
(Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and the first- type signal is a synchronization signal or a broadcast channel signal (Lu, [0034], The connection identifier can be a broadcast transmission); and 
receiving, by the receiving node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Receiving, by the mobile station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 12, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

As for claim 17, Lu discloses:
A sending apparatus, configured to send a signal in a time interval, wherein the sending apparatus comprises a processor and a transceiver circuit (Lu, [0008], [0044],The base station including the processor and memory), wherein the processor is configured to: 
sending, by a sending node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Sending/transmitting, by the base station, an indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and the first- type signal is a synchronization signal or a broadcast channel signal (Lu, [0034], The connection identifier can be a broadcast transmission); and 
sending, by the sending node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Sending/transmitting, by the base station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 18, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

Allowable Subject Matter

7.	Claims 3-6, 9-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guan et al, US 2015/0326356 paragraph [0047] discloses discovery reference signal (DRS) is detected according to the time-frequency resource location, such as a subframe, a timeslot, or a symbol, and a frequency band, a resource block, or a resource element, and the like; for a user equipment in an RRC idle state, the base station may notify the user equipment of a detection time point of the DRS of the current serving cell and/or the neighboring cell by using cell broadcast signaling

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469